Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance 
This is in response to the IDS filed on 10-27-20. 
The remainder of the allowance is identical. 
Claims 48, and 50-71, and 94-99 are allowed.  All rejections are withdrawn.  The amendments after final dated 6-30-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 48, 94, and 97.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
         The prior art fails to disclose or suggest either individually or together with any other prior art of record “…[a n autonomous system for selectively displacing human driver control of a host vehicle, the system comprising:
at least one processing device programmed to:
receive, from an image capture device, 
at least one image representative of an environment of the host vehicle; 
detect at least one obstacle in the environment of the host vehicle based on 
an analysis of the at least one image; 
monitor a driver input to at least one of 
a throttle control, 
a brake control, or 
a steering control associated with the host vehicle; 
determine whether the driver input would result in the host vehicle navigating within 
a proximity buffer relative to the at least one obstacle;
allow the driver input to cause a corresponding change in one or more 
host vehicle motion control systems, 
if the at least one processing device determines that the driver input would 
not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, 
if the at least one processing device determines that 
the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle, and
wherein the at least one obstacle includes 
a target vehicle, and 
the proximity buffer relative to the target vehicle is determined based on a detected current speed of the host vehicle, 
a maximum braking rate capability of the host vehicle, 
a determined current speed of the target vehicle, and 
an assumed maximum braking rate capability of the target vehicle, and
wherein the proximity buffer relative to the target vehicle is further
determined based on 
a maximum acceleration capability of the host vehicle, 
such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
          U.S. Patent Application Pub. No.: US 2018/0029592 A1 to Trombley discloses a system where a vehicle’s operator can be prevented from steering into a shoulder of the road. See paragraph 18-20.  For example a braking can be actuated to provide that the vehicle is not steered into the shoulder.  See claim 1-19. 
          Trombley discloses the threat level may be represented as a value between 0 and 1, with numbers closer to 1 indicating a higher probability of a collision. For example, the threat level may be a ratio of a required deceleration to stop the target vehicle 140 prior to reaching the path defined by the steering maneuver 130 (i.e., a "zero-range" deceleration) to a predetermined maximum deceleration of the target 140. Thus, if the first 
          Trombley is silent as to a sum as claimed and a rate as claimed and “..such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
U.S. Patent No.: 8,571,748 to Klune et al. discloses in claim 14 that a sum of the resistances of the road vehicle are determined using the velocity and the driving resistances.  However, Klune is silent as to  to a sum as claimed and a rate as claimed and “..such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
          U.S. Patent No.: 10,019,003 B2 to Ryu discloses a lane keeping device that provides a buffer amount and the vehicle within the lane. 
          Ryu is silent as to  “…such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
          U.S. Patent Application Pub. No.: US 2013/0211656 A1 to An et al. discloses in fig. 7 if the vehicle is within an error range based on the predicted current position and an unreliable section in blocks s1-s18.  Then in claims 1-6 if the link is not reliable then a manual mode is provided.
          An is silent as to” .…such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
         International Patent Pub. No.; US 2016/183525 A1 to Ross discloses a confidence level which is provided from one vehicle to follow a second 
          Ross is silent as to “….such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
          U.S. Patent Application Pub. No.: US 2017/0057520 A1 to Letwin et al. discloses a system where an autonomous vehicle can ignore a manual input and is silent as to “….such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
          U.S. Patent No.: US 2016/0075332 A1 to Edo-Ros is similar and discloses an adjustment of a distance and speed to avoid a collision in FIG. 8 based on the distance of the vehicle and the speed of the pedestrian.   In FIG. 11, the collision can be avoided by stopping the vehicle to zero speed.  In paragraph 4, the traction or the braking ability of the vehicle can be used.  In Fig. 10.  In paragraph 23, a soft braking can be provided so the two object miss each other with a step wise braking shown in FIG. 10.  
          However, Edo-Ros is silent as to a maximum braking rate capability of the hos vehicle.  Edo-ros is silent as to “….such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
German patent pub. No. DE 102008045481 A1 dislcoses a buffer distance for an emergency braking with a ramp up and then a maximum braking.  This is provided in a time period t.   This reference is silent as to the maximum acceleration capability and is silent as to “..….such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.

Kim discloses that a driver is prevented from moving into a blind spot in the bounding box in a lane change to avoid an accident. 
n autonomous system for selectively displacing human driver control of a host vehicle, the system comprising:
at least one processing device programmed to:
receive, from an image capture device, 
at least one image representative of an environment of the host vehicle; 
detect at least one obstacle in the environment of the host vehicle based on 
an analysis of the at least one image; 
monitor a driver input to at least one of 
a throttle control, 
a brake control, or 
a steering control associated with the host vehicle; 
determine whether the driver input would result in the host vehicle navigating within 
a proximity buffer relative to the at least one obstacle;
allow the driver input to cause a corresponding change in one or more 
host vehicle motion control systems, 
if the at least one processing device determines that the driver input would 
not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, 
if the at least one processing device determines that 
the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle, and
wherein the at least one obstacle includes 
a target vehicle, and 
the proximity buffer relative to the target vehicle is determined based on a detected current speed of the host vehicle, 
a maximum braking rate capability of the host vehicle, 
a determined current speed of the target vehicle, and 
an assumed maximum braking rate capability of the target vehicle, and
wherein the proximity buffer relative to the target vehicle is further
determined based on 
a maximum acceleration capability of the host vehicle, 
such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
         Fairfield teaches a bounding box can be placed around an object as a buffer so the vehicle can move around the object with the bounding box as a clearance. 
         Fairfield is silent as to [a] n autonomous system for selectively displacing human driver control of a host vehicle, the system comprising:
at least one processing device programmed to:
receive, from an image capture device, 
at least one image representative of an environment of the host vehicle; 
detect at least one obstacle in the environment of the host vehicle based on 
an analysis of the at least one image; 
monitor a driver input to at least one of 
a throttle control, 
a brake control, or 
a steering control associated with the host vehicle; 
determine whether the driver input would result in the host vehicle navigating within 
a proximity buffer relative to the at least one obstacle;
allow the driver input to cause a corresponding change in one or more 
host vehicle motion control systems, 
if the at least one processing device determines that the driver input would 
not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, 
if the at least one processing device determines that 
the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle, and
wherein the at least one obstacle includes 
a target vehicle, and 
the proximity buffer relative to the target vehicle is determined based on a detected current speed of the host vehicle, 
a maximum braking rate capability of the host vehicle, 
a determined current speed of the target vehicle, and 
an assumed maximum braking rate capability of the target vehicle, and
wherein the proximity buffer relative to the target vehicle is further
determined based on 
a maximum acceleration capability of the host vehicle, 
such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
          Herbach discloses that a user can control a vehicle using a user interface including braking, acceleration and speed and to provide a trajectory to clear an obstacle. 
         Herbach is silent as to [a] n autonomous system for selectively displacing human driver control of a host vehicle, the system comprising:
at least one processing device programmed to:
receive, from an image capture device, 
at least one image representative of an environment of the host vehicle; 
detect at least one obstacle in the environment of the host vehicle based on 
an analysis of the at least one image; 
monitor a driver input to at least one of 
a throttle control, 
a brake control, or 
a steering control associated with the host vehicle; 
determine whether the driver input would result in the host vehicle navigating within 
a proximity buffer relative to the at least one obstacle;
allow the driver input to cause a corresponding change in one or more 
host vehicle motion control systems, 
if the at least one processing device determines that the driver input would 
not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, 
if the at least one processing device determines that 
the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle, and
wherein the at least one obstacle includes 
a target vehicle, and 
the proximity buffer relative to the target vehicle is determined based on a detected current speed of the host vehicle, 
a maximum braking rate capability of the host vehicle, 
a determined current speed of the target vehicle, and 
an assumed maximum braking rate capability of the target vehicle, and
wherein the proximity buffer relative to the target vehicle is further
determined based on 
a maximum acceleration capability of the host vehicle, 
such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
n autonomous system for selectively displacing human driver control of a host vehicle, the system comprising:
at least one processing device programmed to:
receive, from an image capture device, 
at least one image representative of an environment of the host vehicle; 
detect at least one obstacle in the environment of the host vehicle based on 
an analysis of the at least one image; 
monitor a driver input to at least one of 
a throttle control, 
a brake control, or 
a steering control associated with the host vehicle; 
determine whether the driver input would result in the host vehicle navigating within 
a proximity buffer relative to the at least one obstacle;
allow the driver input to cause a corresponding change in one or more 
host vehicle motion control systems, 
if the at least one processing device determines that the driver input would 
not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, 
if the at least one processing device determines that 
the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle, and
wherein the at least one obstacle includes 
a target vehicle, and 
the proximity buffer relative to the target vehicle is determined based on a detected current speed of the host vehicle, 
a maximum braking rate capability of the host vehicle, 
a determined current speed of the target vehicle, and 
an assumed maximum braking rate capability of the target vehicle, and
wherein the proximity buffer relative to the target vehicle is further
determined based on 
a maximum acceleration capability of the host vehicle, 
such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.
         Zagorski uses a relative distance and a maximum braking to decelerate the vehicle and to avoid objects using an “avoidance acceleration”.   Zagorski is silent as to [a] n autonomous system for selectively displacing human driver control of a host vehicle, the system comprising:
at least one processing device programmed to:
receive, from an image capture device, 
at least one image representative of an environment of the host vehicle; 
detect at least one obstacle in the environment of the host vehicle based on 
an analysis of the at least one image; 
monitor a driver input to at least one of 
a throttle control, 
a brake control, or 
a steering control associated with the host vehicle; 
determine whether the driver input would result in the host vehicle navigating within 
a proximity buffer relative to the at least one obstacle;
allow the driver input to cause a corresponding change in one or more 
host vehicle motion control systems, 
if the at least one processing device determines that the driver input would 
not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, 
if the at least one processing device determines that 
the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle, and
wherein the at least one obstacle includes 
a target vehicle, and 
the proximity buffer relative to the target vehicle is determined based on a detected current speed of the host vehicle, 
a maximum braking rate capability of the host vehicle, 
a determined current speed of the target vehicle, and 
an assumed maximum braking rate capability of the target vehicle, and
wherein the proximity buffer relative to the target vehicle is further
determined based on 
a maximum acceleration capability of the host vehicle, 
such that the proximity buffer includes at least 
a sum of a host vehicle acceleration distance, 
determined as a distance over which the
host vehicle will travel 
if accelerated at the maximum acceleration capability of the host vehicle over 
a reaction time associated with the host vehicle, 
a host vehicle stopping distance, 
determined as a distance required to reduce the current speed of the host vehicle to zero at 
the maximum braking rate capability of the host vehicle, and a target vehicle stopping distance, 
determined as a distance required to reduce the current speed of the target vehicle to zero at the assumed maximum braking rate capability of the target vehicle”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668